Case 2:20-cv-00508-BRM-JAD Document 1-2 Filed 01/15/20 Page 1 of 10 PageID: 47



       CONSTITUTION OF THE STUDENT GOVERNMENT ASSOCIATION OF
                  MONTCLAIR STATE UNIVERSITY, INC.

                                            PREAMBLE
       We the undergraduate students of Montclair State University in order to establish
representative government: to encourage the development of leaders and participants for the
community and the State of New Jersey: to stimulate an awareness of the rights and
responsibilities of student in relation to the community: to improve student cultural, social and
physical welfare, and to promote general welfare of this institution do hereby ordain this
Constitution.

                                            ARTICLE I
Section 1. Name
               This organization shall be known as the Student Government Association of
       Montclair State University, Inc.. hereafter referred to as “SGA”.
Section 2. Membership
               All duty registered undergraduate students of Montclair State University who
       have paid the SGA Fee shall be members of the SGA, Inc., and shall be subject to the
       Constitution, statutes and laws of the SGA.
               Student membership in any of the particular classes or schools shall be
       determined by the academic rules of the University.
Section 3. Purpose
               The purpose of this organization shall be:
                   A. To provide the means whereby the members of the student body may
                       express themselves effectively in the programs of the University which
                       directly affect their intellectual, social, economic, physical and spiritual
                       welfare:
                   B. To promote better citizenship by developing and promoting student
                       responsibility and by providing practise in democratic living:
                   C. To coordinate and regulate the activities of student organizations for the
                       benefit of the entire educational community.
                   D. To carry out those purposes expressed in the Certificate of Incorporation.
Section 4. Voting
               All members of the SGA, Inc. shall be eligible to vote in the general and special
       elections of the Association. Elections will be held by secret ballot.




                                                                     Compl. Ex. 2, Page 1 of 10
Case 2:20-cv-00508-BRM-JAD Document 1-2 Filed 01/15/20 Page 2 of 10 PageID: 48



                                          ARTICLE II
                                     The Legislative Branch
Section 1. Legislative Powers
               All legislative powers herein granted shall be vested in a student legislature.
Section 2. Composition of the Legislature
               The Legislature shall be composed of Representatives appointed to the rules
       established.
Section 3. Election of Representatives
                   A. The election of Representatives to the Student Legislature shall be
                       conducted according to the Statutes. The Representatives, with the
                       exception of the Freshman Class Representatives, shall be elected during
                       the Spring Semester on a date determined by the Legislature at its second
                       meeting of the Spring Semester. Freshman Class Representatives shall be
                       appointed by the President Pro-Tempore with the advice and consent of
                       the Legislature at the fourth meeting of the Fall Semester and in
                       accordance with the Statutes.
                   B. All candidates for election to the Legislature, with the exception of the
                       Freshman Class Representatives, shall hold and maintain a cumulative
                       GPA of 2.25 or higher as certified by the University Registrar.
Section 4. Duties and Powers
               The Legislature in accordance with the Constitution shall:
                   A. Act as final representative for the undergraduate student body;
                   B. Enact, by two-thirds, bylaws of the Constitution to be known as SGA
                       Statutes;
                   C. Appropriate the moneys to organizations according to the Statutes: and
                       upon a two-thirds majority vote, withhold and modify mandatory
                       appropriations of the SGA, Inc. Executive Departments;
                   D. Formulate and review budget policy as it applies to all organizations
                       receiving moneys from the SGA Fee;
                   E. Confirm or reject, by two-thirds vote, the appointments of the President of
                       the SGA:
                   F. Provide for the publication and compilation of the legislation in order that
                       the members of the SGA be informed;
                   G. To charter, rescind charters, and provide for the regulation of the Student
                       organizations of the Montclair campus: and have the power to withhold
                       approval of student activities and functions;
                   H. Submit by a two-thirds vote to the undergraduate student body, as a
                       referendum, any bill or issue which it feels the students should act upon
                       for final decision;



                                                                    Compl. Ex. 2, Page 2 of 10
Case 2:20-cv-00508-BRM-JAD Document 1-2 Filed 01/15/20 Page 3 of 10 PageID: 49



                  I. Have the power to remove Student Executive Department officers by
                     proceedings initiated by a two-thirds vote of the entire Legislature at the
                     following regular meeting;
                  J. Have the power to investigate and report in any area of student life;
                  K. Have the power to make rules and regulations necessary for the proper
                     administration of elections;
                  L. Have the power to make legislation necessary to promote the general
                     welfare of the student body:
                  M. Have the power to petition the President of the SGA or the President of the
                     Legislature to call a special meeting:
                  N. Choose a President Pro-Tempore by majority vote at the third meeting of
                     the fall semester.
Section 5. Meetings
                  A. The Legislature shall convene at least once each month from September 1
                     through June 1, on dates to be determined by the Legislature at its first
                     meeting in September.
                  B. The President of the Legislature shall call the Legislature into session for
                     the first meeting in September not more than one week after the
                     resumption of classes;
                  C. The President of the SGA or the President of the Legislature may call the
                     Legislature into emergency session at any time;
                  D. All regular meetings of the Legislature shall be open to all members of the
                     SGA except those meetings which by majority vote of the Representatives
                     are declared to be executive sessions:
                  E. The procedure for order in the Legislature shall be as governed by Roberts
                     Rules of Order, Revised, unless otherwise specified in the Constitution or
                     Statutes;
                  F. All members of the Legislature shall have one vote: voting shall be based
                     on the total votes present, unless otherwise specified by the Constitution or
                     Statutes: the President of the Legislature is required to vote in such case of
                     a tie and shall only vote in such case;
                  G. Three unexcused absences during a semester shall result in expulsion from
                     the Legislature for the reminder of the term in office.
Section 6. Quorum
                  A. A quorum shall be two-thirds of the Representatives
Section 7. Vacancies
                  A. Should a vacancy occur in an elected Executive position not otherwise
                     dealt with in the Constitution, the Legislature shall provide for an election
                     in the area where the vacancy occurs not more than twenty eight days



                                                                    Compl. Ex. 2, Page 3 of 10
Case 2:20-cv-00508-BRM-JAD Document 1-2 Filed 01/15/20 Page 4 of 10 PageID: 50



                       following the creation of the vacancy. Vacancies in the Legislature shall
                       be filled in accordance with the statutes.
Section 8. Term of Office
               The term of office of Representatives shall begin on June 1 of the year of their
       election and terminate on May 31 of the following year.
Section 9. Advisors
               The Student Legislature shall have two advisors, the Administrative Advisor and
       the Financial Advisor. One of these Advisors must be present at all regular open meetings
       of the Legislature. These advisors shall be hired by the corporation for $1.00 per year.

                                         ARTICLE III
                                     The Executive Branch
Section 1. The Executive Officers
                  A. The executive power shall be vested in the President of the SGA. The
                      president and three other executive officers, the Executive Vice-President,
                      Treasurer, and Executive Secretary, shall be elected for a term of one year,
                      beginning June 1 of the election and terminating May 31 of the following
                      year. The officers shall be elected in the following manner.
                          1. By a schedule determined by the Legislature at its second meeting
                             of the Spring Semester.
                          2. By self-nominating petitions submitted at least one week prior to
                             the election and signed by at least three hundred members of the
                             SGA.
                          3. By having academic rank of at least sophomore with a 2.50 or
                             higher cumulative grade point average as certified by the College
                             Registrar to be eligible for office.
                          4. By saying the following oath before entering office: “I do solemnly
                             swear (or affirm) that I will faithfully execute the office of ___ of
                             the Student Government Association of Montclair State University,
                             Inc. and that I will, to the best of my ability, uphold the
                             Constitution of the Student Government.
                  B. In the event of a vacancy in the office of the President, the Executive
                      Vice-President shall assume the office:
                  C. An executive officer may be removed by a three-fourths vote of the entire
                      Legislature. Just cause for removal shall be:
                          1. Failure to maintain undergraduate status at Montclair State
                             University.
                          2. Failure to uphold and fulfill the purpose and policies of the
                             Certificate of Incorporation, Constitution, and Statutes:



                                                                   Compl. Ex. 2, Page 4 of 10
Case 2:20-cv-00508-BRM-JAD Document 1-2 Filed 01/15/20 Page 5 of 10 PageID: 51



                          3. Malfeasance, misfeasance or nonfeasance in the functioning of the
                             SGA.
Section 2. The President
               The President of the SGA shall:
                  A. Appoint members of the Cabinet, except ex-officio members, subject to a
                      two-thirds vote of the Legislature: and remove, discretion, any officer
                      appointed;
                  B. Preside over all meetings of the Cabinet, exercise all powers pertaining to
                      the calling of meetings and the conduct of business in accordance with this
                      constitution, and coordinate the performance of the duties by the Cabinet
                      members;
                  C. Submit by March to the Legislature for approval an estimate of the budget
                      for the following year;
                  D. Take care that the laws are faithfully executed;
                  E. From time to time inform and recommend to the Legislature matters
                      concerning student welfare;
                  F. Have the power to sign or veto acts or any acts or any part thereof, of the
                      Legislature and amendments to this Constitution proposed by that body,
                      provided that such power is exercised no later than on the fourteenth day
                      of passage. The first day of passage is considered to be that day it was
                      passed by the Legislature. A bill shall become law if:
                          1. The President approves and signs it within the period allowed for
                              consideration; or
                          2. The President does not return it to the Legislature, with a statement
                              of objections, before the expiration of the period allowed for
                              consideration; or
                          3. Upon reconsideration of the bill objected to by the President,
                              two-thirds of the Legislature agrees to pass the bill, or
                              three-quarters of the legislation originally approved by a two-thirds
                              majority. The President’s objections shall be entered into the
                              minutes of the proceedings at the next regular meeting of the
                              Legislature; or
                          4. The President signs legislation which has been amended and
                              re-enacted by the Legislature after the President’s objections
                              within six days after being re-forwarded by the President of the
                              Legislature. No bill shall be returned by the President a second
                              time.
                      G. Act as the official host, representative and signator of the SGA;




                                                                    Compl. Ex. 2, Page 5 of 10
Case 2:20-cv-00508-BRM-JAD Document 1-2 Filed 01/15/20 Page 6 of 10 PageID: 52



                      H. Appoint ad-hoc committees with the advice and consent of the
                      Legislature.
Section 3. The Executive Vice-President
               The executive Vice President of the SGA shall:
                  A. Be the President over the Legislature and preside over the meetings of the
                      Legislature;
                  B. Succeed to the presidency should that office become vacant and at such
                      time have the power to nominate a successor subject to the approval of
                      two-thirds of the entire Legislature;
                  C. Forward all acts of the Legislature to the President within three days of
                      their passage;
                  D. Be in charge of charters and applications for all organizations;
                  E. Be in charge of the education of the organizations in matters of the SGA
                  F. Be a member of the President’s cabinet;
                  G. Appoint ad-hoc committees with the advice and consent of the
                      Legislature.
Section 4. The Treasurer
               The Treasurer of the SGA shall:
                  A. Disburse all moneys appropriated by the Legislature;
                  B. Assist the President and be assisted by the Financial Advisor in preparing
                      the budget and compiling the account of expenditures for the Legislature;
                      and report monthly to the Legislature at a regular meeting;
                  C. Review and formulate financial policies subject to the approval of the
                      Legislature;
                  D. Recommend to the President the appointment of such assistant treasurers
                      as are necessary to execute the office of Treasury;
                  E. Be a member of the President’s cabinet.
Section 5. The Secretary
               The Secretary of the SGA shall:
                  A. Maintain all records and files of the SGA and shall arrange for permanent
                      preservation of its archives:
                  B. Recommend to the President of the SGA the appointment of the Clerk of
                      the Legislature who shall keep full and true minutes of the proceedings of
                      the Legislature and perform other such duties as the Legislature and the
                      Secretary may direct and of such undersecretaries as are necessary to
                      execute the Office of the Secretary.
                  C. Be responsible for the correspondence and office operations of the SGA;
                  D. Utilize every possible source to promote and publicize the activities of the
                      SGA among the students of Montclair State University.



                                                                   Compl. Ex. 2, Page 6 of 10
Case 2:20-cv-00508-BRM-JAD Document 1-2 Filed 01/15/20 Page 7 of 10 PageID: 53



                    E. Be a member of the President’s cabinet.
Section 8. The Attorney General
               An attorney General shall be the legal advisor of the President of the SGA, Inc.
       shall hand down advisory opinions on the laws to any member of the SGA, Inc. who shall
       request same and shall be in charge of the SGA elections. The Attorney General shall be
       the past President of the SGA, Inc. In the event that the past President cannot hold
       Position, it shall be filled by appointment of the outgoing President with the advice and
       consent of the outgoing Legislature.
Section 9. The President’s Cabinet
               There shall be a Cabinet to assist and advise the President, the membership of
       which shall be determined by the Statues. The Cabinet members, with the exception of
       those ex-officio members, shall be appointed by a majority vote of the Legislature.
       Cabinet posts not established in this Constitution shall be created in accordance with the
       Statutes. Cabinet members may not be Representatives and must have a 2.25 or higher
       cumulative grade point average as certified by the College Registrar.

                                        ARTICLE IV
                                     JUDICIAL BRANCH
Section 1.
                The judicial power of the SGA shall be vested in one Supreme Court, to consist of
       at least 2 and no more than 7 Justices, and in such inferior courts as the Legislature may
       from time to time ordain and establish.
Section 2. “Eligibility:
            A. To petition for this office, one must
                    1. Be included within Article 1, section 2 of the SGA Constitution, and
                    2. Have completed a minimum of 9 credits at Montclair State University, and
                    3. Have a minimum cumulative GPA of 2.7
            B. During time of service, a Justice cannot be an:
                    1. SGA Legislator, or
                    2. SGA Executive board member, or
                    3. SGA Executive cabinet member, or
                    4. Executive board member of any elected SGA chartered organization, or
                        their subsidiary organizations.
            C. A Justice must maintain;
                    1. A minimum if 2.25 GPA, and
                    2. A minimum of 9 credits per semester at Montclair State University
            D. A justice is subject to removal in cases of gross misconduct.
Section 3. “Elections and Appointments”




                                                                   Compl. Ex. 2, Page 7 of 10
Case 2:20-cv-00508-BRM-JAD Document 1-2 Filed 01/15/20 Page 8 of 10 PageID: 54



            A. To obtain the office of Justice, one must petition the undergraduate student body,
               and submit a minimum of 300 nominating signatures at least 1 week prior to the
               elections. No write-in candidates shall be accepted.
            B. The candidates receiving the highest number of votes will fill available positions.
               In case of a tie, the legislature shall vote at the following SGA meeting to break
               the tie with a two-thirds vote.
                   a. The terms of a Justice shall begin on the first day following the
                       commencement of the semester in which they were elected, and their term
                       shall be Unlimited.
            C. Justices shall be initiated by taking the following oath: “I do hereby swear to
               uphold the SGA Constitution, statutes, and by-laws: and further pledge that this
               oath superseded all other oaths and affiliations.”
                   1. If the number of Justices should fall below 4, then the SGA President
                       must, within 14 calendar days, appoint person(s) necessary to bring the
                       number of Justices back to 4. These appointments are subject to approval
                       by two-thirds of the Legislature.
                   2. The appointed replacements shall serve until the last day of the semester
                       they were appointed in.
                   3. Elections for the position of Justice shall be called near the end of any
                       semester when it is known that all 7 positions will not be filled for the
                       following semester.
Section 4. “Powers”
               The court shall:
                   A. Have the power of Judicial review over all SGA statutes and constitution
                       and by-laws of all SGA Chartered organizations and their subsidiary
                       organizations, and
                           1. Have the power to review the legality of all actions taken within
                                the jurisdiction of the SGA, and
                           2. In reference to 4B1, Appellate Review can only be called by the
                                Defendant
                   B. Have the power to issue injunctions and subpoenas to all members of the
                   SGA in matters within their jurisdiction, and
                   C. Have the power to issue penalties when appropriate.

                                            ARTICLE V
                                   OFFICER COMPENSATION
        Officials of this Association and its subsidiary organizations shall not receive as a reward
for performed duties, financial or material remuneration other than those expenses incurred in the
performance of said duties.



                                                                     Compl. Ex. 2, Page 8 of 10
Case 2:20-cv-00508-BRM-JAD Document 1-2 Filed 01/15/20 Page 9 of 10 PageID: 55




                                        ARTICLE VI
                               INITIATIVE, REFERENDUM & RECALL
Section 1. Initiative
                The Student Body shall have the power to initiate by petition any act within the
       power of the Legislature. Such a petition must be signed by five hundred qualified
       students and submitted to the President of the SGA. The President of the SGA, upon
       determining law is in good order, shall introduce said proposal as a bill to the Legislature.
       If an initiative petition for a law is introduced to the Legislature a vote shall be taken
       within thirty days upon the enactment of such law in the form in which it stands in such
       petition. If the Legislature fails to act within thirty days, and if such petition is completed
       by filing with the President of the SGA, not earlier than one week following the thirty
       day period, then the President of the SGA shall submit such proposed law to the people in
       not less than ten nor more than twenty one days. Public notice of such election shall be
       given not less than seven days before it shall take place. A majority of votes cast at the
       election, providing that at least twenty percent (20%) of the Student Body vote, shall be
       sufficient to pass the bill.
Section 2. Referendum
                The Legislature shall have the power to submit to the Student Body for an
       election nay bill or issue it feels the students should act upon for final decision. The
       election shall be held at times determined by the Legislature, but not exceeding ten
       calendar days. Public notice of such election shall be given not less than seventy days
       before it shall take place. A majority of votes cast at the election, providing that at least
       twenty percent (20%) of the Student Body vote, shall be sufficient to pass the bill.
Section 3: Recall
                Recall is the power of the student to remove an elected official. Recall of an
       official is initiated by submitting a petition and reasons for recall to the President of the
       SGA, Attorney General and the President Pro-Tempore. If the constituency is campus
       wide the petition muich contain the signatures of students equal in number to thirty five
       percent of the vote at the last general election. If the constituency is less than campus
       wide, the petition must contain the signatures of students equal to twenty five percent
       (25%) of the constituency. The President of the SGA shall, upon determining the petition
       to be in good order, direct the Attorney General to conduct an election to determine
       whether to recall the official and if appropriate, to elect a successor not less than fifteen
       nor more than thirty days from the date of the submission of the signatures. If the
       majority vote is to recall, the officer is removed and, if there is a candidate, the candidate
       who receives a plurality is the successor. The officer may not be a candidate. If the recall
       of the President of the SGA is initiated, the recall duties of that office shall be performed
       by the Attorney General.



                                                                      Compl. Ex. 2, Page 9 of 10
Case 2:20-cv-00508-BRM-JAD Document 1-2 Filed 01/15/20 Page 10 of 10 PageID: 56




                                   ARTICLE VII
                       STUDENT GOVERNMENT ASSOCIATION FEE
 Section 1.
             The Student Government Association Fee shall be $3.26 per credit for all SGA
        members to be collected per semester.

                                            ARTICLE VIII
                                           AMENDMENTS
         Amendments to this Constitution shall be proposed by a two-thirds majority of the
 Legislature or by initiative of the Student Body as provided in Article V. Section 1 of the
 Constitution. In either procedure, the Amendment to the Constitution must obtain three-fourths
 sa majority of the votes cast in a campus wide election providing that at least twenty percent
 (20%) of the Student Body vote to become valid. An Amendment so passed shall take effect the
 semester following its ratification.
         This Constitution shall be proposed by a two thirds vote of the Board of Trustees,
 existing 1963-1964. This Constitution shall take effect immediately upon ratification and the
 existing government shall fulfill its term and have the power by a two-thirds vote of the quorum
 present to create such Statutes as are necessary to execute this Constitution. The Election of
 officers for the 1964-65 term shall be held on April 29, 1964.
         This Constitution as amended by a referendum of the Student Body December, 1969, and
 took effect, as amended February, 1970. This Constitution was further amended by a referendum
 of the Student Body May, 1977. The Fee restructuring (Article XI) did not take effect until June
 1, 1978, to enable all the administrative changes to be implemented.
         This Constitution was further amended by referenda of the Study Body, December, 1987
 and took effect as amended January, 1988. The Fee restructuring did not take effect until June 1,
 1988 to enable all the administrative changes to be implemented. The Fee change will be
 effective per actions by the university's Board of Trustees.
         This Constitution was further amended by refernda of the Student Body, December, 1993
 and took effect as amended January. 1994. No changes to the fee structure took place at this
 time.




                                                                  Compl. Ex. 2, Page 10 of 10
